Maeshall, J.
The findings of fact are sustained by the evidence. No question is raised on that score. Appellant’s counsel submit for consideration these two propositions:
1. Was arbitration as to all matters in controversy under *199tbe contract a condition precedent to the right of plaintiffs to maintain an action thereon?
2. Was the architect’s certificate of completion of the building according to contract a condition precedent to plaintiffs’ right to maintain the action ?
It is a sufficient answer, in the negative, to the first proposition, that the contract did not provide that arbitration should precede an action upon it. Under such circumstances the rule is that arbitration is unnecessary, unless requested, and no request was made. Canfield v. Watertown F. Ins. Co. 55 Wis. 419, 13 N. W. 252; Vangindertaelen v. Phenix Ins. Co. 82 Wis. 112, 51 N. W. 1122; Chapman v. Rockford Ins. Co. 89 Wis. 572, 62 N. W. 422.
A further sufficient answer to counsel’s first proposition is that silence on the subject of arbitration until after the commencement of the action, and failure to plead the matter in abatement, or as a defense, was a waiver thereof. Vangindertaelen v. Phenix Ins. Co., supra.
A further good answer is the fact that the parties settled between themselves the amount due upon the contract, so there was nothing to arbitrate. An arbitration clause in a contract does not have vitality unless there is a controversy as to some matters falling within the scope of it. In case such a controversy arises, but is settled by agreement of the parties, no reason exists for resorting to the contract method of adjusting it.
The second proposition must be answered in favor of respondents because the settlement between the parties was a most effectual waiver of the architect’s certificate, as was also the failure to object, at any time, to payment without such certificate. The contract provided that, as to the final payment, as well as the others, the plaintiffs should obtain a certificate of the architect to the effect that he considered such payment properly due. Appellant might have insisted upon that; but when he, in the absence of the certificate, accepted *200the work as having been done in accordance with the contract and agreements as to extras, and promised to pay an agreed sum as a complete settlement, he certainly could not remain silent as to the certificate until the action was brought and then defeat respondents, because no certificate was obtained. Such a provision of a building contract as that in discussion may be waived by conduct suggesting that it will not be insisted upon, relied upon by the contractor, so that a change of position by the proprietor, if allowed to be effective, would operate injuriously to the opposite party.
Under the circumstances disclosed here, appellant is precluded by estoppel as well as waiver from prevailing upon the ground of the architect’s certificate not having been procured. Failure to pay was not based on the absence of such certificate, and want of it was not pleaded as a defense. The logic of Ashland L., & C. Co. v. Shores, 105 Wis. 122, 81 N. W. 136, applies.
By the Court. — The judgment is affirmed.